621 S.E.2d 463 (2005)
279 Ga. 875
NGUYEN
v.
The STATE.
No. S05A1872.
Supreme Court of Georgia.
October 24, 2005.
Reconsideration Denied November 21, 2005.
An C. Nguyen, Helena, pro se.
Jewel Charmain Scott, Dist. Atty., Thurbert E. Baker, Atty. Gen., Billy J. Dixon, Asst. Dist. Atty., for Appellee.
THOMPSON, Justice.
An C. Nguyen appeals from an order of the trial court dismissing his motion to withdraw a guilty plea. We affirm.
In March 1998, Nguyen pled guilty to felony murder and was sentenced to life imprisonment; other counts of the indictment were nolle prossed. In June 2005, outside the term of court in which the plea was entered, Nguyen filed a motion to withdraw the plea, which the trial court dismissed. He appeals from that order.
The trial court's authority to grant a motion to withdraw a guilty plea ends after the expiration of the term of court in which the plea was entered. Downs v. State, 270 *464 Ga. 310, 509 S.E.2d 40 (1998). "It is well established that after the expiration of the term and of the time for filing an appeal from the conviction, the only remedy available to the defendant for withdrawing a plea is through habeas corpus proceedings. [Cit.]" (Punctuation omitted.) Id. It follows that the trial court properly dismissed Nguyen's motion to withdraw his plea.
Judgment affirmed.
All the Justices concur.